Citation Nr: 1519258	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for acne vulgaris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978 and from June 1979 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for acne vulgaris was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for acne vulgaris have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issue of entitlement to service connection for acne vulgaris in April 2013.  In a March 2015 statement, the Veteran acknowledged that he was withdrawing the aforementioned appeal.  The Board thus finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for acne vulgaris is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


